Citation Nr: 1410725	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee.

3.  Entitlement to a compensable rating for residuals of a left knee injury prior to January 31, 2007.

4.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury since January 31, 2007.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to February 1994, and from April 2006 to January 2007.

By way of background, in May 1994, the Veteran filed a claim for entitlement to service connection for a left knee disability.  In a December 1994 rating decision, the RO granted service connection, and assigned a noncompensable rating.  In March 2007, the Veteran submitted a claim for an increased rating for his left knee disability, and added the claims of entitlement to service connection for his right knee disability, as well as his spinal disability.  In a November 2007 rating decision, the RO granted service connection for the spinal disability, and assigned a 10 percent rating, and granted service connection for a right knee disability, and assigned a noncompensable rating.  The Veteran's increased rating claim for his left knee disability was denied.  However, in an August 2009 supplemental statement of the case, the RO increased the Veteran's evaluation for his left and right knees to 10 percent, effective January 31, 2007.  In his VA Form 9, the Veteran disagreed with the effective date assigned to the award of 10 percent for his left knee disability.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that in relevant part denied the above claims.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.



FINDINGS OF FACT

1.  The Veteran's lumbar spine disability results in (at worst) 80 degrees of forward flexion, even when considering functional impairment due to pain on repetitive testing.

2.  Throughout the pendency of this claim, the Veteran's right knee disability has been manifested by extension limited at most to 4 degrees and flexion limited at most to 125 degrees which is objectively confirmed by findings such as pain and crepitus.  There is no instability, subluxation, or ankylosis.  There is no evidence of a dislocated semilunar cartilage or frequent episodes of locking and effusion.  

3.  Prior to January 31, 2007, the Veteran's left knee disability was not manifested by limitation of extension or flexion, fracture, dislocation, joint effusion or arthritic change.

4.  Since January 31, 2007, the Veteran's left knee disability has been manifested by extension limited at most to 4 degrees and flexion limited at most to 125 degrees which is objectively confirmed by findings such as pain and crepitus.  There is no instability, subluxation, or ankylosis.  There is no evidence of a dislocated semilunar cartilage or frequent episodes of locking and effusion.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242 (2013).

2.  The criteria for to a disability evaluation in excess of 10 percent for a right knee disability have not been met. 38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

3.  The criteria for a compensable disability evaluation for a left knee disability, prior to January 31, 2007, have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

4.  The criteria for a disability evaluation in excess of 10 percent for a left knee disability, since January 31, 2007, have not been met. 38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, and a compensable rating for right and left knee disabilities.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeals arise from granted claims of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  

Prior to initial adjudication of the Veteran's back and right knee claims, and the initial adjudication of the Veteran's increased rating claim for his left knee, an April 2007 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in June 2011, and earlier in July 2009 and October 2007.  The Veteran has not reported receiving any recent treatment specifically for these conditions (other than the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The June 2011 VA examination report is thorough and supported by a review of the claims file.  The examination in this case is an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating

The Veteran contends he is entitled to an increased rating for degenerative disc disease of the lumbar spine, residuals of a left knee injury, and osteoarthritis of the right knee.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).


 A.  Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that he is entitled to a higher initial disability rating for his degenerative disc disease.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, as 10 percent disabling.  This code is rated under the General Rating Formula for Diseases and Injuries of the Spine. Under this formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. 4.71a.  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

In the Veteran's service treatment records (STRs) dated January 2007, the Veteran had lower back pain, without radiating pain to legs.  On examination, the Veteran's lumbosacral spine exhibited muscle spasms, and spine motion was abormal limited due to pain.  Radiology imaging showed mild to moderate degenerative disc disease of the lower lumbar spine.

On VA examination in October 2007, the Veteran complained of pain, along with mild stiffness.  He stated the pain was insidious in onset and progression.  He reported the pain was daily and achy in nature, with occasional sharp exacerbations.  He described occasional numbness in the legs.  The Veteran stated the pain was worst with activity.  On examination, the Veteran demonstrated normal asymmetry and gait.  The examiner noted no obvious scoliosis.  The Veteran complained of pain with palpation in the midline of the lumbar spine and in the region of the belt line.  The Veteran demonstrated flexion at 0 to 98 degrees, and extension at 0 to 30 degrees.  The Veteran demonstrated lateral bending at 0 to 30 degrees, and rotations at 0 to 30 degrees.

Regarding the lower extremities, the Veteran demonstrated intact sensation to testing, and had full muscle strength in all major muscle groups in the bilateral lower extremities.  The examiner diagnosed degenerative disc disease.

At a July 2009 VA examination, the Veteran reported sharp, shooting pain in the lumbar spine without referral or radicular symptoms.  He reported daily flare ups.  He stated that exacerbating activities include sitting for prolonged periods of time and walking for long distances and wearing a gun belt, which he is required to do for work.

On examination, the Veteran had no abnormal spine curvature and no tenderness in the lumbosacral spine.  He demonstrated flexion of 0 to 80 degrees with stiffness and pain limiting his motion.  Extension was limited to 10 degrees with pain and stiffness.  Lateral bending was demonstrated at 45 degrees to the right and 25 degrees to the left, and he was limited by pain at 25 degrees.  Rotation was 30 degrees bilaterally and limited by pain and stiffness.  The Veteran had some subjective diminished sensation to light touch in the dorsum of his foot, but was otherwise intact to sharp and dull pain.  The Veteran did report some pain with the straight leg raise, but there were no radicular type symptoms.  There was no fatigue, weakness, lack of endurance or incoordination with repetitive motion.  On inspection of x-ray, the examiner noted mild disc deterioration with small ventral lateral spurs.

In a June 2011 VA examination, the Veteran reported pain in his lumbar spine after 100 yards of walking.  He stated his back pops and cracks. He reported the pain as a constant dull ache, with occasional flares of sharp pain.  He denies missing work due to this disability.  On examination, the Veteran had normal symmetry of the spine and no scoliosis.  The Veteran denies pain on palpation, and there were no spasms or guarding.  The Veteran demonstrated flexion from 0 to 90 degrees, and extension of 0 to 30.  Lateral bending was demonstrated at 0 to 30 bilaterally, and rotation was noted as 0 to 30 bilaterally.  The Veteran's sensory examination was normal, and he had full motor strength.  The examiner noted the Veteran was able to complete 3 repetitions of motion without significant increased pain, fatigue, weakness, lack of endurance or incoordination.  X-rays taken during the examination showed moderate and mild disc deterioration, and the examiner diagnosed moderate degenerative disc disease of the lumbar spine.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's degenerative disc disease of the lumbar spine is appropriately evaluated as 10 percent disabling.

The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the thoracolumbar spine to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  During this period, the Veteran's forward flexion of the thoracolumbar spine was shown to be 80 degrees at worst, and his combined range of motion was shown to be 135 degrees at worst.  The July 2009 VA examiner noted the range of motion was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent assigned for this period.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2012); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

In addition, the fact that the Veteran has maintained motion in the spine reflects that he has not suffered from ankylosis during the pendency of this claim.  A higher rating is available when there is evidence of favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a.  For VA compensation purposes, favorable ankylosis is a condition in which a spinal segment is fixated in the neutral position (0 degrees).  See id at Note (5).  The evidence reflects that the Veteran's disability is not so severe as to have resulted in fixation of an entire spinal segment at 0 degrees.  As such, a higher evaluation is not warranted for ankylosis of the spine.

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board acknowledges that the Veteran reported numbness of the foot at his July 2009 VA examination.  However, the evidence shows  the complaints were subjective, and the Veteran's senses were intact to sharp and dull sensation, and there were no radicular type symptoms.  Further, neurological examination was normal on both the October 2007 and June 2011 VA examinations.  Specifically, the Veteran's lumbar spine had no sensory deficits, knee jerk were 2+ bilaterally, and there was no evidence of lower extremity motor weakness.  Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar strain was productive of any objective neurological manifestations for all periods under consideration sufficient to warrant a separate rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  

B.  Osteoarthritis Right Knee
 
The Veteran contends that he is entitled to a rating in excess of 10 percent for his osteoarthritis of the right knee.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disabilities of the knee are rated under 38 C.F.R. § 4.71a.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 

The Veteran's right knee disability is rated under Diagnostic Code 5003.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

The Veteran's STRs from June 2006 note complaints of anterior right knee pain accompanied by a popping sound on movement, and complaints of stiffness  The Veteran denied instability and buckling.  On examination, the Veteran had painful range of motion.  Records dated October 2006 indicate the Veteran experienced right knee pain, with subjective complaints of swelling, and locking.
A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2013).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

On examination in October 2007, the Veteran stated that he did not use crutches, a cane, braces, or shoe inserts.  He reported that his walking distance and sitting time were not specifically limited, but that his standing time is limited to about one hour. His main complaint was pain, as well as a popping sensation.  He stated his pain was especially increased with activities such as running.  He stated his pain was constant and achy, present on a daily basis with activity.  He endorsed some muscle flare-ups, but stated he did not have a history of flare ups.  On examination, the Veteran had normal symmetry without obvious deformity.  The Veteran demonstrated some pain with palpation along the medial joint line, but otherwise denied joint tenderness.  Range of motion testing showed 140 degrees of flexion, and 4 degrees of extension.  There was no crepitus.  There was no obvious increase in pain, fatigue, weakness, lack of endurance, or incoordination with repetitive motion testing of knee.  The knee was stable to varus and valgus stress both at neutral and at 30 degrees.  Imaging showed no fracture, dislocation, joint effusion, or articular abnormality.  The examiner assessed a probably degenerative right medial meniscus tear, and mild right knee degenerative joint disease.

In a July 2009 VA examination, the Veteran again denied use of any assistive device for the right knee.  The Veteran had no unsteadiness of gait.  He denied a history of dislocations or subluxations.  He stated he had a lot of difficulty walking or standing for long periods of time and walking for long distances.  The Veteran stated he did not run anymore, and has difficulty working full-time and managing his symptoms.  He stated he was presently working as a police officer.

The Veteran reported his right knee condition had become worse in the last several years.  The Veteran reported the pain began in 2006, and increased with any kind of running or activity.  He noted some feeling of instability in the right knee with diffuse aching type of pain that is not localized.  He stated that his pain was intense several times per week, usually after he worked a long shift.  He endorsed occasional swelling.  On examination, the Veteran had range of motion of 140 degrees of flexion, and 0 degrees of extension.  He had a positive McMurray's test on the lateral compartment, and did have crepitus with motion.  On palpation, the Veteran had diffuse tenderness about the right knee medial and lateral joint lines.  He had no joint effusion.  The knee was stable to varus and valgus stress both at neutral and at 30 degrees.  X-rays taken at the time of examination showed degenerative joint disease of the right knee.  

At a June 2011 VA examination, the Veteran again denied use of an assistive device or shoe inserts.  He reported some unsteadiness on his feet, and some wobbling depending on his knees.  He stated that for that reason, he avoided activities, but had never fallen.  There was no reported history of dislocations of subluxations.  The Veteran stated his walking distance was limited to 100 yards before his knees became painful.  He also noted limited standing time with pain and swelling in his knees.  He noted right knee pain, weakness, stiffness, instability and fatigability.  He reported constant pain in the right knee, which caused him to take shorter steps.  He endorsed flare ups from walking a couple times per week and from popping in this right knee.  He denied occupational limitation due to his knee.

On examination, the Veteran experience painful palpation on the right medial joint line and posteriorly.  Range of motion testing showed extension of 0 degrees and flexion of 125 degrees.  There was some pain on range of motion.  Varus and valgus were neutral.  The McMurray test was negative, but there was some crepitance anteriorly with range of motion.  The Veteran was able to complete three repetitions of motions without significant increased pain, fatigue, weakness, lack of endurance or incoordination.  The examiner noted mild osteoarthritis patellofemoral joint bilateral knees.

In his December 2007 notice of disagreement, the Veteran endorsed continuous right knee pain.  He stated that his right knee swelled when he stood or sat for long periods of time, and the back of his knee felt like it would "blow out."  He stated his knee sometimes felt as though it would give out.

In considering the objectively confirmed findings of pain and crepitus, as well as the Veteran's complaints of these same symptoms, as well as stiffness, swelling and popping, the Board determines that the Veteran's right knee disability warrants a 10 percent rating, which is the minimum compensable rating under DC 5003.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, in the absence of objective evidence of limitation of motion indicated in DCs 5260 and 5261, the Board further determines that a disability rating in excess of 10 percent, for the right knee, is not shown to be warranted.

Moreover, it is well to observe that because the list of findings, which may be used to objectively confirm limitation of motion at the 10 percent level under DC 5003, is preceded by the term "such as," it is therefore "non-exhaustive" and would permit consideration of other symptoms particular the Veteran's right knee disability.  See, e.g.,Vasquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013) (Use of the term "such as" indicates that the list of symptoms that follows is "non-exhaustive"); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (Use of the term "'such symptoms as,' followed by a list of examples, provides guidance as to the . . . symptoms contemplated for [the] rating, in addition to permitting consideration of other symptoms . . . ").  Hence, given that the Veteran's right knee symptoms of pain, swelling, stiffness, popping and crepitus would be contemplated by the criteria for a 10 percent under DC 5003, a rating under DC 5259 is not for application in this case.  38 C.F.R. § 4.14 (2013).

On the above examinations, the Veteran's right knee had flexion limited at most to 125 degrees, as demonstrated at a June 2011  VA examination.  The flexion of the Veteran's right knee must be limited to 30 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Diagnostic Code 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased rating is not warranted under Diagnostic Code 5261.  On the above examinations, the Veteran's right knee had extension limited at most to 4 degrees, as demonstrated at a October 2007 VA examination.  The Veteran's right knee extension would have to be limited to 15 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  Because there is no evidence that the Veteran's right knee extension was limited to 15 degrees, Diagnostic Code 5261 cannot serve as a basis for an increased rating for the Veteran's right knee disability.  

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  The Board notes that although the Veteran had pain on motion and stiffness on motion at his June 2011 VA examination, at no time did the Veteran have additional functional limitation or loss of motion due to pain, weakness, stiffness, fatigability, or incoordination with repetitive use.  There was no evidence which suggests, that, on repetitive use, the right knee would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension, the criteria for a 20 percent rating, or restricted such that any separate compensable rating for extension would be warranted.  Thus, even considering the effects of pain on use, the evidence does not show that the right knee is limited in motion to 15 degrees extension or 30 degrees flexion, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable rating for limitation of extension. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  With respect to instability, although the Veteran indicated at his July 2009 and June 2011 VA examinations, and in his December 2007 notice of disagreement, that he had a feeling of right knee instability, he reported in the June 2011 examination that he had never fallen due to his knee giving way.  Additionally, the objective medical evidence does not show any right knee instability on examination.  Indeed, all VA examiners found no collateral ligament instability on varus and valgus stressing.  Therefore, the Board finds that a separate rating is not warranted for the Veteran's right knee disability under Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  An October 2007 VA examiner opined there was a probable meniscus tear, but did not confirm.  Nevertheless, there is no evidence that the Veteran experiences frequent locking or effusion into the joint.  Indeed, on VA examination in October 2007 and July 2009, the Veteran had no effusion.  Although the Veteran complained of locking in his October 2006 STRs, there has been no objective evidence of locking or effusion.  The Veteran has not reported repeated episodes of locking or effusion since October 2006.  Therefore, the Board finds that the overall evidence does not demonstrate frequent locking or effusion.  The criteria under Diagnostic Code 5258 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The Board finds that a separate higher 20 percent rating for a right knee disability is not warranted under Diagnostic Code 5258.     

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no report of VA examination demonstrates any objective finding of genu recurvatum, impairment of the tibia and fibula, or removal of semilunar cartilage.  Similarly, ankylosis of the right knee has not been demonstrated.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 10 percent for his service-connected right knee disability. However, he has not provided VA with any evidence, lay or otherwise, demonstrating that he in fact meets the criteria for a disability evaluation in excess of 10 percent for his right knee disability. As such, his assertions fail to demonstrate that a higher disability evaluation is warranted.

C.  Residuals of a Left Knee Injury

The Veteran's left knee disability has been rated as 10 percent disabling under Diagnostic Code 5257 which, as noted above, pertains to recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

The Veteran's STRs reflect that in March 2006, the Veteran completed a Medical History Report, where he denied pain or swelling at the site of an old fracture, loss of ability to fully flex or extend any joint, knee problems, or locking or giving way of any joint.  

In October 2006, the Veteran's STRs reflect complaints of pain the left knee, a popping sensation, and difficulty flexing the joint.  Radiological imaging at the time showed no evidence of a fracture, dislocation or other abnormality.  There was no evidence of joint effusion of significant arthritic change.  The Veteran reported a history of arthroscopic surgery on the left knee in 1992.

In the October 2007 VA examination, the Veteran reported that his main complaint was pain.  He noted that in 1992, he had a patellar dislocation and subsequently underwent arthroscopy.  He stated he was informed there was "cartilage damage."  He stated that his left knee discomfort began at the time of injury in 1992, and described his current pain as achy in nature.  He noted exacerbating factors to include activity, standing, and prolonged walking and running.  On examination, the Veteran's knee had normal symmetry, without obvious deformity.  He had scars resulting from the previous surgery, which were nontender.  Range of motion showed 140 degrees of flexion and 4 degrees of extension.  The knee was stable to varus and valgus stress at both neutral and 30 degrees.  There was no significant crepitus.  On repetitive motion, there was no obvious increase in pain, fatigue, weakness, lack of endurance, or incoordination.  There was no fracture, dislocation, joint effusion or articular abnormality.

During the July 2009 VA examination, the Veteran stated that he occasionally used a left knee brace, but otherwise did not use an assistive device.  He had no unsteadiness of gait, and no history of dislocation or subluxations.  He stated he has a lot of difficulty walking or standing for long periods of time and walking for long distances.  He noted occasional swelling.  He stated his symptoms are exacerbated by going up and down stairs and sitting for long periods.

On examination, the Veteran had flexion to 140 degrees and extension to 0 degrees.  His knee was stable to varus and valgus stress examination at 0 and 30 degrees.  His knee tested positive for patellar grind, but there was no joint line tenderness, and the Veteran was negative for McMurray's.  He had no joint effusion.  X-ray showed progression of arthritis of the left knee.  The examiner noted the Veteran was starting to have symptoms of instability. 

In June 2011, the Veteran underwent a VA examination where he stated he felt some unsteadiness on his feet due to his knees, but stated he had not fallen.  He denied history of subluxations or dislocations.  He reported limited ability to walk distances.  His major complains were pain, weakness, instability, and fatigability.  He noted the pain was not constant, but became apparent on activity.  The examiner noted that alignment was normal.  Range of motion testing showed extension of 0 degrees and flexion of 125, with some pain and crepitus.  The Veteran was able to complete 3 repetitions of motion without significant increased pain, fatigue, weakness, lack of endurance, or incoordination.

In his December 2007 notice of disagreement, the Veteran stated his left knee had an achy feeling after long periods of standing or sitting, accompanied by a limp.

In considering the objectively confirmed findings of pain and popping, as well as the Veteran's complaints of these same symptoms, the Board determines that the Veteran's left knee disability warrants a 10 percent rating, which is the minimum compensable rating under DC 5003.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, in the absence of objective evidence of limitation of motion indicated in DCs 5260 and 5261, the Board further determines that a disability rating in excess of 10 percent, for the left knee, is not shown to be warranted.  Further, a 20 percent rating is available under DC 2003 with x-ray evidene of involvement of 2 or more major joints, with occasional incapacitating exacerbations.  The Veteran has consistently reported he has no work disturbances, and has not reported incapacitating episodes.  Thus, a rating in excess of 10 percent under DC 5003 is not warranted.  Additionally, given that the Veteran's left knee symptoms of pain and popping are contemplated by the criteria for a 10 percent under DC 5003, a rating under DC 5259 is not for application in this case.  38 C.F.R. § 4.14 (2013). 

On the above examinations, the Veteran's left knee had flexion limited at most to 125 degrees, as demonstrated at a June 2011 VA examination.  The flexion of the Veteran's left knee must be limited to 30 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Diagnostic Code 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased rating is not warranted under Diagnostic Code 5261.  The Veteran's extension, at worst, was limited to 4 degrees, as demonstrated in the October 2007 examination.  The Veteran's left knee extension would have to be limited to 15 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  Because there is no evidence that the Veteran's left knee extension was limited to 15 degrees, Diagnostic Code 5261 cannot serve as a basis for an increased rating for the Veteran's left knee disability.  

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  The Board notes that although the Veteran had pain on motion at his VA examinations, at no time did the Veteran have additional functional limitation or loss of motion due to pain, weakness, stiffness, fatigability, or incoordination with repetitive use.  There was no evidence which suggests, that, on repetitive use, the right knee would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension, the criteria for a 20 percent rating, or restricted such that any separate compensable rating for extension would be warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable rating for limitation of extension. 

In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  The Veteran's October 2006 radiological imaging showed no evidence of dislocation or any other abnormality.  In his July 2009 and June 2011 VA examinations, the Veteran denied a history of subluxation.  With respect to instability, although the Veteran indicated at his July 2009 and June 2011 VA examinations that he had a feeling of left knee instability, but stated in his June 2011 examination that he had never fallen due to knee instability..  Additionally, the objective medical evidence does not show any left knee instability on examination.  Indeed, the October 2007 and July 2009, and June 2011 VA examiners found no collateral ligament instability on varus and valgus stressing.  Therefore, the Board finds that a separate rating is not warranted for the Veteran's left knee disability under Diagnostic Code 5257.

An October 2006 radiological image of the left knee indicated there were no abnormalities.  There is no evidence of a meniscal tear of the left knee.  Furthermore, there is no evidence that the Veteran experiences frequent locking or effusion into the joint.  The Veteran never complained of locking of the left knee, and the October 2007 examination noted no effusion of the joint.  The Board finds that a separate higher 20 percent rating for a left knee disability is not warranted under Diagnostic Code 5258.     

Finally, the evidence is not indicative of impairment of the tibia and fibula, genu recurvatum, dislocation or ankylosis of the left knee.  As such, the remaining diagnostic codes pertaining to the knee do not apply to the Veteran's claim. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263.

Regarding the claim for a compensable rating for left knee disability prior to January 31, 2007, the Board finds the evidence does not support an award of 10 percent at any time prior to January 31, 2007.  STRs dated March 2006 indicate the Veteran denied pain, swelling, or inability to fully flex or extend his knee.  Further, his October 2006 STRs include radiological imaging showing no evidence of joint effusion or signicant arthritic change.  A compensable rating under DC 5003, without x-ray findings of degenerative arthritis, is not warranted.  Likewise, these findings do not warrant a compensable under any of the aforementioned applicable criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-63.

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 10 percent for his service-connected left knee disability. However, he has not provided VA with any evidence, lay or otherwise, demonstrating that he in fact meets the criteria for a disability evaluation in excess of 10 percent for his right knee disability. As such, his assertions fail to demonstrate that a higher disability evaluation is warranted.

D.  Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's degenerative disc disease of the lumbar spine, right knee degenerative disc disease and bilateral pes planus, are not inadequate.  The Veteran states he experiences pain in his back, knees and feet, as well as some numbness in his feet.  The Veteran also reported subjective complaints of swelling and instability of his knee, and stiffness in his lower back.  These complaints are all fully contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluations for his levels of impairment.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran does not contend that he is unemployable, but rather, that he is unable to obtain employment in his desired position.  The record reflects the Veteran remains employed in a clerical position.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.


ORDER

An initial disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

An initial disability evaluation in excess of 10 percent for osteoarthritis of the right knee is denied.

A compensable rating for residuals of a left knee injury prior to January 31, 2007 is denied.

A rating in excess of 10 percent for residuals of a left knee injury since January 31, 2007 is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


